—In an action, inter alia, to recover damages for breach of contract and tortious interference with a contractual relationship, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), entered September 16, 1998, which granted the motion of the defendants Profile Records, Inc., and Protoons Publishing, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The agreement between the plaintiff Sam Jacobs, Sr., and the defendants Profile Records, Inc., and Protoons Publishing, Inc. (hereinafter collectively Profile), allowed Profile to contract directly with singer Dana McCleese in the event that the plaintiff defaulted on his agreement with Profile. Therefore, Profile did not tortiously interfere with any contract between the plaintiff and McCleese (see, Wolff & Munier v New York City School Constr. Auth., 224 AD2d 683).
The plaintiff’s remaining contentions are without merit. Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.